January 25, 2004




Attn: Mr. E. L. Hunsaker III

Scoonover Exploration LLC

PO Box 2021

Elko, Nevada 89803




Dear Mr. Hunsaker:




This Letter of Intent (“LOI”) sets out the terms under which Golden Patriot,
Corp. ("GPTC") will acquire 100% ownership of the unpatented mining claims and
the net smelter royalties (“NSR”) owned by Scoonover Exploration LLC
(“Scoonover”) throughout the five properties listed in Exhibit “A” in exchange
for 1,000,000 common shares of  GPTC and US$10,000.




The following terms of this Letter of Intent are agreed by GPTC and Scoonover:




1.

Scoonover shall sell 100% ownership of the unpatented mining claims and the NSR
it owns on the five properties listed in Exhibit “A” to GPTC;




2.

Scoonover shall assign the agreement for the leased unpatented and patented
claims at Dun Glen to GPTC;




3.

In consideration for the acquisition, GPTC shall pay Scoonover US$10,000 and
issue Scoonover 1,000,000 shares of GPTC’s $0.001 par value common stock in a
transaction which shall be exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933, which will cause those shares to be
“restricted securities” and, as a result, Scoonover acknowledges and agrees that
the disposition of those shares by Scoonover shall be subject to the provisions
of Rule 144;




4.

Payment for the acquisition is due upon closing;




5.

Closing of this transaction is dependent on both parties entering into a formal
acquisition agreement, GPTC receiving approval of the transaction from its board
of directors and Scoonover obtaining any necessary ratifications from its
shareholders;




6.

This LOI will terminate thirty (30) days from the date of execution if all
 formal documentation has not been obtained unless mutually extended by both
parties;




7.

Both parties acknowledge this to be a related party transaction in that E. L.
Hunsaker III is a director and principal shareholder of Scoonover as well as
being a director of and consultant to GPTC;

--------------------------------------------------------------------------------

      8.

In the event any part of this LOI, for any reason, is determined by a court of
competent jurisdiction to be invalid, such determination shall not affect the
validity of any remaining portion this LOI, which remaining portion shall remain
in full force and effect as if this LOI had been executed with the invalid
portion or subject matter thereof eliminated.  It is hereby declared the
intention of the parties that they would have executed the remaining portion
this LOI without including any such part, parts, portion or subject matter
which, for any reasons, may be hereafter determined to be invalid.  




9.

This LOI shall be deemed to have been entered into in the City of Vancouver,
Province of British Columbia, and all questions concerning the validity,
interpretation, or performance of any of the terms, conditions and provisions of
this LOI and formal acquisition agreement, or of any of the rights or
obligations of the parties shall be governed by, and resolved in accordance
with, the laws of the Province of British Columbia, without regard to conflicts
of law principles.  Any and all actions or proceedings, at law or in equity, to
enforce or interpret the provisions of this LOI, and formal acquisition
agreement, shall be litigated in courts having situs within the City of
Vancouver, Province of British Columbia.  No claim, demand, action, proceeding,
litigation, hearing, motion or lawsuit resulting from or with respect to this
LOI, and formal acquisition agreement, shall be commenced or prosecuted in any
jurisdiction other than the Province of British Columbia, and any judgment,
determination, finding or conclusion reached or rendered in any other
jurisdiction shall be null and void.  Each party hereby consents expressly to
the jurisdiction of any court located within the Province of British Columbia
and consents that any service of process in such action or proceeding may be
made by personal service upon such party wherever such party may be then
located, or by certified or registered mail directed to such party at such
party's last known address.




Sincerely,

GOLDEN PATRIOT, CORP.




/s/ Conrad Clemiss

Conrad Clemiss

President, Director




The foregoing consideration, terms and conditions are agreed this 4th day of
February, 2004:




Scoonover Exploration LLC




Per:

/s/ E.L. Hunsaker III

Authorized Signatory

--------------------------------------------------------------------------------

Exhibit “A”




Scoonover Exploration LLC  (a Nevada Corporation since 1999)

P.O. Box 2021

Elko, Nevada 89803




Details for Sale to Golden Patriot Corporation







Assets

Property



Description



NSR

Lessor/Quit Claimant

Dun Glen

Unpatented Mining Claims and Leases

2.5%

Golden Patriot, Corp.

Debut

Unpatented Mining Claims

2.5%

Golden Patriot, Corp

SMH

Unpatented Mining Claims

2.5%

McNab Creek Gold Corporation

Roxy

Unpatented Mining Claims

2.5%

McNab Creek Gold Corporation

Gold View

Unpatented Mining Claims (76 GV claims)

2.5%

Golden Patriot, Corp.








